Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on June 14, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9 and 13-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fokoua et al. (WO 2015/040189 A2 from Applicant’s Information Disclosure Statement).
Regarding claims 1, 5-9 and 13-16, Fokoua et al., henceforth Fokoua, discloses a hollow core photonic bandgap optical fiber (Figs. 1-3) comprising: a cladding comprising capillaries (15) in a hexagonal array, the capillaries separated from each other by struts (9) connected at nodes (11), the cladding having a cladding diameter; and a hollow core formed by excluding a hexagonal group of nineteen capillaries from the center of the hexagonal array (see page 9, 3rd paragraph), the core having a core diameter; and wherein the core is bounded by a first ring of capillaries comprising corner capillaries disposed adjacent to corners of the excluded group and side capillaries positioned between the corner capillaries (see Figs. 1-3).
Still regarding claims 1, 5-9 and 13-16, Fokoua teaches the claimed invention except for specifically stating the core size ratio, the first ring ratio and the core node spacing.  However, Fokoua recognizes the effect of the ratio between the actual core In re Aller, 105 USPQ 233.  Further, one having ordinary skill in the art would find it obvious to minimize the transmission loss and arrive at the claimed optical losses in order to transmit a higher quality signal and since discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claims 17 and 18, Fokoua discloses the cladding comprises five, six, seven or eight concentric rings of capillaries around the core in Figs. 1-3.
Regarding claims 19 and 20, Fokoua teaches the claimed invention except for specifically stating nine concentric rings around the core.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at nine concentric rings in order to better confine the signal to the core and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 21, Fokoua discloses the cladding is formed from one or more undoped or doped silicate glasses on page 15, paragraph 4.

Response to Arguments
Applicant's arguments, see pages 5-7, with respect to claims have been considered but are not persuasive.
On pages 5-7, Applicant states that their invention “involves significant changes relative to a conventional structure, far beyond the minor structural changes contemplated by Fokoua.”  However, Applicant does not explicitly state which specific elements of claim 1 are beyond routine modification of Fokoua.  Applicant compares Fig. 14B of the present application to Fig. 12(a) of Fokoua, and states that Fig. 14C is further distorted, “the core is substantially enlarged, and in the first ring the capillaries have a significantly different size and aspect ratio from the capillaries in the higher rings.”  This cannot be found persuasive because Fig. 14C is not what is described by the claim language.  For example, claim 1 does not recite any characteristics of the higher rings.  Only the first ring ratio is claimed, which is defined as a ratio of the length of a strut of the first ring to the length of a strut in an undistorted array.  As such, any differences in the outer rings is moot in an analysis of claim 1.  Additionally, the radius of the fiber of Fig. 14C is approximately twice that of the undistorted fiber shown in Fig. 14A, leading to a core size 4 times larger which is certainly beyond the range recited in claim 1 allowing for a maximum core size ratio of only 1.82.  In fact, claim 9 even requires the core size ratio to not exceed 1.80.  Thus, even assuming arguendo that there are significant differences between Fig. 14C and the fiber of Fokoua, these differences are not explicitly recited in claim 1 and not required to be met in a prima facie rejection.  



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 10, 2021